Case 1:16-cr-20461-JEM Document 305 Entered on FLSD Docket 02/26/2020 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 16-CR-20461-MARTINEZ

  UNITED STATES OF AMERICA,

         vs.

  MILKA ALFARO,

                        Defendant.
                                           /

              GOVERNMENT’S SECOND MOTION FOR A RULE 35 REDUCTION

         The United States of America moves to reduce the sentence of Defendant Milka Alfaro

  (“Alfaro”) pursuant to Rule 35 of the Federal Rules of Criminal Procedure:

         1.      On July 19, 2016, Alfaro and her mother, Mildrey Gonzalez, were charged via

  superseding indictment with one count of conspiracy to commit health care fraud and wire fraud,

  in violation of 18 U.S.C. § 1349; eight counts of health care fraud, in violation of 18 U.S.C. §

  1347; one count of conspiracy to defraud the United States and pay and receive health care

  kickbacks, in violation of 18 U.S.C. § 371; one count of conspiracy to commit money laundering,

  in violation of 18 U.S.C. § 1956(h); and multiple counts of money laundering, in violation of 18

  U.S.C. § 1956(a)(1)(B)(i).

         2.      On March 2, 2017, Alfaro pleaded guilty to one count of conspiracy to commit

  health care fraud and wire fraud.

         3.      On June 14, 2017, Alfaro was sentenced to 151 months’ imprisonment, consecutive

  to her 37 month sentence for bulk cash smuggling in another case (16-CR-20507-MOORE).

         4.      On October 13, 2017, the United States moved to reduce the sentences of Alfaro

  and her mother and co-defendant based on their substantial assistance in the investigation and

                                                 1
Case 1:16-cr-20461-JEM Document 305 Entered on FLSD Docket 02/26/2020 Page 2 of 3




  prosecution of other individuals. As a result of their substantial assistance, the United States

  recommended a twenty (20) percent reduction in their sentences, to run concurrent to their

  sentences before Judge Moore (16-CR-20507).

         5.      On October 25, 2017, this Court granted the United States’ motion, reducing

  Alfaro’s sentence to one hundred and twenty one (121) months’ incarceration.

         6.      Since the filing of its prior Rule 35 motion, Alfaro has provided the government

  with substantial assistance in its investigation and prosecution of other individuals, including by

  testifying for the government at trial. As a result of her substantial assistance, the government

  recommends a fifty (50) percent reduction in Alfaro’s sentence. Such a reduction would lead to a

  total sentence of sixty-one (61) months for Alfaro.

         7.      Pursuant to Local Rule 88.9, the United States conferred with defense counsel Marc

  Seitles, Esq., and understands that defense counsel may seek a slightly greater reduction and a

  hearing on the government’s motion.


                                                        Respectfully submitted,

                                                        ROBERT ZINK
                                                        CHIEF, FRAUD SECTION

                                                        ARIANA FAJARDO ORSHAN
                                                        UNITED STATES ATTORNEY

                                               By:      /s/ Alexander Thor Pogozelski
                                                        Alexander Thor Pogozelski
                                                        Florida Special Bar No. A5502549
                                                        Trial Attorney
                                                        United States Department of Justice
                                                        Criminal Division, Fraud Section
                                                        1400 New York Avenue, N.W.
                                                        Washington, D.C. 20005
                                                        Tel: (202) 510-2208
                                                        Email: alexander.pogozelski@usdoj.gov


                                                  2
Case 1:16-cr-20461-JEM Document 305 Entered on FLSD Docket 02/26/2020 Page 3 of 3




                                 CERTIFICATE OF SERVICE

         I hereby certify that, on February 26, 2020, I served and filed the forgoing document with

  the Clerk of the Court via CM/ECF.



                                              By:    /s/ Alexander Thor Pogozelski
                                                     Alexander Thor Pogozelski
                                                     Florida Special Bar No. A5502549
                                                     Trial Attorney
                                                     United States Department of Justice
                                                     Criminal Division, Fraud Section
                                                     1400 New York Avenue, N.W.
                                                     Washington, D.C. 20005
                                                     Tel: (202) 510-2208
                                                     Email: alexander.pogozelski@usdoj.gov




                                                 3
